Title: To Thomas Jefferson from William Scales, 11 November 1804
From: Scales, William
To: Jefferson, Thomas


                  
                     Nov. 11. 1804
                  
                  Mr. Thomas Jefferson, and the whole Congress as one.  Thomas Jefferson, President of the united States. Great Sir please honorably and candidly to look upon the following positions, and then let the congress look upon them.
                  First, the american rebellion against the british tyranny taking in the treaty of Subjection to that tyranny I have called a treaty of amity, commerce and navigation, is like a man disingaging himself from an enormous mountain which is likely to crush him, and to which he was only fastened by cords of rotten and scortched tow, and fastening himself to the same mountain by cables made of Steel wire.
                  Again the purchase of Louisiana is like the dog, glutted with caren, that storming over the lake with a junk of caren in his mouth and seeing his own Shadow lost snapped at it and  it and the Sight of the Shadow too and in diving after the junk was drowned.
                  The government of the congress has no other basis but refinities of ignorance, absurdity, contradiction and nonsense.
                  The people from whom you profess to receive your authority over them are like the owls, racoons, porcupines and skunks, whose eyes are filled with sand full of plague, whilest their bodies are sunk in the bog to their eyes.
                  Again the whole body of the people of the united States are like much beaf jamed up between two classes of voraicous gormandizers, and both the people and their gormandizers, are just upon the brink of a tremendous precipice in the direction of a mighty flood of waters prepared by the Almighty to open upon them, if they repent not without delay or hesitancy.
                  Renowned Lockes essays on the human understanding are frays against divine truth, and destroyers of all genuine wisdom, knowledge and virtue.
                  Newton’s theory of the universe is an infinite violence perpetrated against the true theory of the universe,
                  Thomas Paine has blackguarded the Almighty with a vengeance, but he is no more to Locke and Newton in destroying the credid of the bible and christianity than the finest animancula of the waters is to the white hills of Northamerica and the Andees of Southamerica.
                  Now Great and generous Sir please if it may be consistent with the common interest to lay these rough lines before congress, and by their united voice I will come, and by the aid of omnipotence I will prove all the charges hereby delivered, and save the whole country from that awfull deluge which is coming swiftly upon it, the way it is in,
                  And know gentlemen, your places require you to carefully attend to the common Safety and every member of a community is the object of the Supreme magistrate’s care to exercise benevolence, charity and mercy towards him as his circumstances are or shall be, to encourage and animate him to industry and economy.
                  N.B. If you conclude to take me at my offer, you must become meek, benevolence, charitable and mercifull otherwise if I come, I shall fight against you as the destroyers of mankind. Yours &c
                  
                     William Scales 
                     
                  
               